


109 HR 5939 IH: Criminal Terrorism Improvements Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5939
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Daniel E. Lungren of
			 California (for himself, Mr.
			 Coble, Mr. Smith of Texas,
			 and Mr. Forbes) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve the
		  criminal law relating to terrorism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Criminal Terrorism Improvements Act of
			 2006.
		2.Terrorist offense
			 resulting in death
			(a)New
			 offenseChapter 113B of title
			 18, United States Code, is amended by adding at the end the following:
				
					2339E.Terrorist
				offenses resulting in death
						(a)Whoever, in the
				course of committing a terrorist offense, engages in conduct that results in
				the death of a person, shall be punished by death or imprisoned for any term of
				years or for life.
						(b)As used in this
				section, the term terrorist offense means—
							(1)a felony offense
				that is—
								(A)a Federal crime of
				terrorism as defined in section 2332b(g), other than an offense under section
				1363; or
								(B)an offense under
				this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic
				Energy Act of 1954; or
								(2)a Federal offense
				that is an attempt or conspiracy to commit an offense described in paragraph
				(1).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 113B
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						2339E. Terrorist offenses resulting in
				death.
					
					.
			3.Death penalty for
			 certain terror related crimes
			(a)Participation in
			 nuclear and weapons of mass destruction threats to the United
			 StatesSection 832(c) of title 18, United States Code, is amended
			 by inserting punished by death if death results to any person from the
			 offense, or after shall be.
			(b)Missile systems
			 to destroy aircraftSection 2332g(c)(3) of title 18, United
			 States Code, is amended by inserting punished by death or after
			 shall be.
			(c)Atomic
			 weaponsThe last sentence of section 222 b. of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2272) is amended by inserting death or
			 before imprisonment for life the last place it appears.
			(d)Radiological
			 dispersal devicesSection 2332h(c)(3) of title 18, United States
			 Code, is amended by inserting death or before
			 imprisonment for life.
			(e)Variola
			 virusSection 175c(c)(3) of title 18, United States Code, is
			 amended by inserting death or before imprisonment for
			 life.
			4.Increase in
			 certain penalties
			(a)Section
			 2332(b)(1)Section 2332(b)(1) of
			 title 18, United States Code, is amended by striking 20 years
			 and inserting 30 years.
			(b)Section
			 2332(c)Section 2332(c) of title 18, United States
			 Code, is amended by striking ten years and inserting 20
			 years.
			(c)Section
			 2339C(d)Section 2339C(d) of
			 title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by striking 20 years and inserting 30 years;
			 and
				(2)in
			 paragraph (2), by striking 10 years and inserting 20
			 years.
				5.Modernization of
			 state of mind requirement for section 2339C offensesSection 2339C of title 18, United States
			 Code, is amended by striking unlawfully and wilfully and
			 inserting knowingly.
		6.Providing material
			 support to terrorist groups
			(a)Providing
			 material support to terroristsSection 2339A(a) of title 18,
			 United States Code, is amended by striking , imprisoned not more than 15
			 years, and all that follows through life. and inserting
			 and imprisoned for not less than 10 years or for life, and, if the death
			 of any person results, shall be imprisoned for not less than 30 years or for
			 life..
			(b)Receiving
			 Military-Type training from a foreign terrorist
			 organizationSection 2339D of title 18, United States Code, is
			 amended by striking or imprisoned for ten years, or both. and
			 inserting and imprisoned for not less than 3 years and not more than 15
			 years..
			7.Denial of Federal
			 benefits to convicted terrorists
			(a)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2339F.Denial of
				Federal benefits to terrorists
						(a)In
				generalAny individual who is convicted of a Federal crime of
				terrorism (as defined in section 2332b(g)) shall, as provided by the court on
				motion of the Government, be ineligible for any or all Federal benefits for any
				term of years or for life.
						(b)Federal benefit
				definedAs used in this section, Federal benefit
				has the meaning given that term in section 421(d) of the
				Controlled Substances Act (21 U.S.C.
				862(d)).
						.
			(b)Table of sections
			 amendmentThe table of sections of chapter 113B of title 18,
			 United States Code, is amended by inserting at the end the following:
				
					
						2339F. Denial of Federal benefits to
				terrorists.
					
					.
			8.Wiretap
			 predicateSection 2516(q) of
			 title 18, United States Code, is amended by striking section
			 2332 and all that follows through 2339C and inserting
			 chapter 113B.
		9.Addition of
			 attempts and conspiracies to an offense relating to military
			 trainingSection 2339D of
			 title 18, United States Code, is amended by inserting , or attempts or
			 conspires to receive, after receives.
		
